Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 7-16 are pending.  See top of first page of previous action.  
Applicant argues that Examiner is incorrect and claims 4, 7-9 should be examined together.  Compound 4 is a product claim (in spite of how it is worded) and is treated as such.  Claims 7-9 are method claims and are treated as such.  Therefore claims 7-16 are withdrawn. 

Applicant is encouraged to amend claims with proper claim identifiers.  

Double Patenting
Previously presented rejection is withdrawn because the copending application is abandoned.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Gary Chem. Mater. 2013, 25, 2463−2469 or Takubo US 10934316 (JP2016-191858 equivalent) in view of Westerhausen, Chm. Ber. 1996, 129, 1035-1040 is maintained. 

Applicants arguments are not persuasive.  Amendments to claim does not overcome the rejection.  Applicant argues by implication that Examiner has not demonstrated obviousness.
    PNG
    media_image1.png
    116
    705
    media_image1.png
    Greyscale

Applicant argues that as per declaration of Hee the phosphines of instant claims provide superior quantum dots.  This is not persuasive.  
The declaration under 37 CFR 1.132 is insufficient to overcome the rejection of claims 4.  Specifically, points to the phosphine of Example 1. 
The declaration points to the Example 12 below.  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


As indicated in the arrow above the full width at half maximum (FWHM) of the quantum dots prepared shown do not show significant improvement.  
US 10934316 teachings (column 5 formulae),  pointed out at page 4 of the previous action, includes alkyl homologs encompassing compounds of the instant claims, including the ones pointed out in the declaration.  This reaction is under Claim Rejections - 35 USC § 103, not under Claim Rejections - 35 USC § 102.  
Applicant Remarks, at page 8, points to specification teaching why narrower FWHM is preferred.  This idea is not Applicants invention, see Chen, Nat Mater. 2013 May ; 12(5): 445–451, at page 3 last paragraph. Optimization based on prior art teaching is within the routine practice of one of skill in the art to arrive at alternate version of prior art compounds.  See MPEP 716.02 in this regard.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.   The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  Contrary to the Applicant’s allegation, previous action provides technical details and clearly articulates the rationale underpinning.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
In the pointed out Example(s), the starting material, process parameters and final product overlap with the prior art's disclosure.  This overlap is sufficient to render the claimed compound(s) in the intended process obvious, as it is not necessary for the art to be identical to the claimed process in every detail, but only close enough to the claimed process to lead one of skill thereto.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Previous action:
Gary teaches mechanistic details in quantum dot synthesis.
    PNG
    media_image3.png
    223
    646
    media_image3.png
    Greyscale
 

In the above scheme Gary teaches the intermediacy of HP(SiMe3)2 
		
    PNG
    media_image4.png
    109
    91
    media_image4.png
    Greyscale

Gary teaches page 2464 column A, details of HP(SiMe3)2 precursor in Figures 2 and 3 on page 2465 and further, making QD directly from HP(SiMe3)2.  Gary also teaches HP(SiMe3)2 synthesis column B 2467 and how to use it in QD column A, page 2468. 
HP(SiMe3)2 is the lowest homolog of the phosphine precursor of generic formula I of instant base claim, R1-R6 of Q1 and Q2 being CH3 (C1 alkyl).  
Gary does not teach all possibilities encompassed by the phosphine of instant formula.  
Independently, Takubo teaches alkyl homologs and aryl analogs of phosphine compounds as phosphorus component raw material of indium phosphide quantum dots. See column 5 formula 6 and formula 7. 
Further, compounds of instant claims such as those found in dependent claims are Weill known in the art, for example, see Westerhausen which teaches Column A of page 1036


    PNG
    media_image5.png
    114
    433
    media_image5.png
    Greyscale
.
As such one of skill in the art would use these previously known instant precursor compounds, to arrive at alternate forms of QDs as taught in the teachings of Gary (and Takubo) to arrive at the instant limitations.    
Takuo 
    PNG
    media_image6.png
    483
    679
    media_image6.png
    Greyscale


Nothing unobvious is seen in the instant claims.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625